DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Howitt et al. (US 2013/0016462).

Regarding claim 1,
Howitt discloses (Fig. 3):
A household appliance (Fig.3 ,all elements) comprising a movable first functional unit (T1, D1, M1, part of 12)  for providing a first device appliance (M1, motor for circulating water, ¶0068) to a user, an electrical second functional unit (10) for providing a second appliance function to the user (heating water, ¶0065), and an operating device (14, 16) for powering the first functional unit (T1, D1, M1), comprising an electric motor (M1), a connection (6) for supplying power to the electric motor (M1) and a pre-circuit (T1, D1, 6) connected between the connection (6) and the electric motor (M1), wherein the pre-circuit (T1, D1, 6) comprises a current limiting element (T1) for limiting a current (¶0071), wherein, the current limiting element is formed by the second functional unit (can be connected to 10 and a part of 10, ¶0065), and 
the household appliance is a kitchen appliance for preparing food (boiling water, ¶0063-¶0064),  wherein the second functional unit (10) is arranged in a cooking vessel (12) configured to be detachable from the operating device (14, 16, ¶0065).

Regarding claim 2,
Howitt discloses (Fig. 3):
wherein, the operating device (Fig. 3, 14, 16) comprises a capacitor (C19, C18) which can be charged via the connection when current is on and connections S1 and S2 are connected to 6, ¶0070), the current limiting element being configured to limit a current when the capacitor is being charged (limits a current when current flowing which si when capacitor is being charged, ¶0070-¶0071).

Regarding claim 3,
Howitt discloses (Fig. 3):
wherein, the second functional unit (Fig. 3, 10) comprises an electrical resistance heater (¶0065), the current limiting element (T1) being formed by at least one area of a resistance element for heating the resistance heater (¶0065).

Regarding claim 4,
Howitt discloses (Fig. 3):
wherein, the pre-circuit (Fig. 3, T1, D1, 6) comprises a switching unit (magnetic switch in place of T1), by means of which the pre-circuit can be switched over at least between a protective switch state, in which a current can be limited by the current limiting element, and an operative switch state, in which the current limiting element is deactivated (T1 is a magnetic switch, ¶0076).

Regarding claim 5,
Howitt discloses (Fig. 3):
wherein, the switching unit for switching between the protective switch state and the operative switch state comprises at least one first switching element (D1), which is connected in parallel with the current limiting element (F1), and a second switching element (F2), which is connected in series with the current limiting element (¶0078).

Regarding claim 6,
Howitt discloses (Fig. 3):
wherein, the switching unit for switching between the protective switch state and the operative switch state at least has at least one relay or at least one transistor (Q1, Q5, are used to switch voltage polarity to drive motor, ¶0070).

Regarding claim 7,
Howitt discloses (Fig. 3):
wherein, a motor control unit (T1, D1) for powering the electric motor (M1) is connected between the pre-circuit (part of T1, d1)  and the electric motor (M1).

Regarding claim 9,
Howitt discloses (Fig. 3):
wherein, the second functional unit (Fig. 3, 10) is connected to the operating device (14, 16) by means of an electrical contact (both units, M1, D1, T1, and 10 are connected by 6), preferably in the form of a plug connection (6, ¶0065),

Regarding claim 10,
Howitt discloses (Fig. 3):
A method for operating a household appliance  (Fig.3 ,all elements) with a movable first functional unit (T1, D1, M1, part of 12) for providing a first appliance function (M1, motor for circulating water, ¶0068) for a user, comprising at least the following step: - operating an operating device  (14, 16) for powering the first functional unit (T1, D1, M1, part of 12) of the household appliance by an electric current (¶0065), the current being limited by a second functional unit (10) to provide a second appliance function for the user of the household appliance (can be connected to 10 and a part of 10, ¶0065 to limit current and heat water), wherein
the household appliance is a kitchen appliance for preparing food (boiling water, ¶0063-¶0064),  wherein the second functional unit (10) is arranged in a cooking vessel (12) which is  configured to be detachable from the operating device (14, 16, ¶0065).

Regarding claim 11,
Howitt discloses (Fig. 3):
wherein, a capacity (Fig. 3, C19, C18) of the household appliance is charged at least during operation of the operating device, a charging current of the capacity being limited when the current is limited (limits a current when current flowing which is when capacitor is being charged, ¶0070-¶0071).

Regarding claim 12,
Howitt discloses (Fig. 3):
wherein, the current is limited in a protective switching state of the operating device, and the method comprises at least one of the following steps: - Switching into an operative switching state in which the limiting of the current by the second functional unit is deactivated, or - Switching to a safety state of the operating device, in which an electric motor of the operating device is electrically disconnected from a connection of the operating device (current is directed via contacts S1 and S2 and the polarity can be reversed by 16 to activate 10 or M1, ¶0070).

Regarding claim 13,
Howitt discloses (Fig. 3):
wherein, when switching to the operative switch state, the second functional unit (10) is at least partially bridged or electrically disconnected from at least the connection or from the electric motor (M1, and 10 are connected via 6, 15, and 16, ¶0065-¶0066).

Regarding claim 14,
Howitt discloses (Fig. 3):
wherein, the following steps are performed when switching to the operative switch state: - Closing of a first switching element of a switching unit of the operating device, which is connected at least partially in parallel (Fig. 6, D2) with the second functional unit (10), - Opening of a second switching element of the switching unit, which is connected at least partially in series with the second functional unit (Fig. 6, ¶0078).

Regarding claim 15,
Howitt discloses (Fig. 3):
wherein, the second functional unit (Fig. 3, 10) has an electrical resistance heater (10) which is supplied with current at least in certain areas when the current is limited (¶0070).

Regarding claim 16,
Howitt discloses (Fig. 3):
wherein, the method comprises the following step: - Switching into an operative switching state, after the switching on or starting, of the operating device (using the motor, ¶0069-¶0070).

Regarding claim 17,
Howitt discloses (Fig. 3):
wherein the first functional unit (Fig. 3, T1, D1, M1) is arranged in the cooking vessel (12) of the food processor (12), wherein the first functional unit (T1, D1, M1) and the second functional unit (10) are configured to process ingredients placed in cooking vessel (boil water in 12, ¶0065).

Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. 
Applicant argues that Howitt does not disclose the claimed invention because the motor from Howitt is not detachable but nowhere is it claimed that the 1st functional unit is detachable.  The claim only mentions that the second unit is arranged in the cooking vessel configured to be detachable.  As such, examiner still believes Howitt to disclose the claimed invention and is maintaining the rejection of claims 1-7, and 9-17 over Howitt. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846